Citation Nr: 0635270	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The veteran had active service from August 1977 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was previously before the Board in May 2005, at 
which time the Board reopened the claims of entitlement to 
service connection for a low back disability and bilateral 
pes planus.  Both claims were then remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.

In July 2006, additional evidence was submitted to the RO 
consisting of a letter from the veteran.  This evidence was 
not considered by the RO prior to being forwarded, with the 
claims file, to the Board.  There has been no waiver received 
from the appellant of initial adjudication of this evidence 
by the RO; however, the Board finds that the veteran's 
letter, which basically expresses his disapproval of a VA 
examination, does not contain substantive evidence relevant 
to the issues on appeal.  Therefore, remand for the issuance 
of a supplemental statement of the case is not warranted. See 
38 C.F.R. § 19.31, 19.37 (2006).


FINDINGS OF FACT

1.  The veteran does not have a current back disability that 
began during service or as a result of events experienced 
during active service.

2.  Bilateral pes planus was not incurred in or aggravated by 
active service.




CONCLUSIONS OF LAW

1. A chronic back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
dated in July 2004, June and October 2005 and March 2006 
provided the veteran with adequate notice as to the evidence 
needed to substantiate his claims for service connection for 
a low back disability and bilateral pes planus and the 
evidence not of record that is necessary.  These letters 
further advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
letters specifically asked the veteran to tell the RO if he 
knew of any additional evidence he would like considered.  VA 
has taken all appropriate action to develop the veteran's 
claims for service connection for a low back disability and 
bilateral pes planus.  He was notified and aware of the 
avenues through which he might obtain evidence to 
substantiate his claims, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence. Although VCAA notice was not provided to the 
veteran prior to the RO decision that is the subject of this 
appeal, the veteran has been presented subsequent 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claims. 

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating and an effective 
date.  Despite the inadequate notice provided to the veteran, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection for a 
low back disability and bilateral pes planus and any question 
as to the appropriate rating and effective date to be 
assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims for service connection.  There is no duty to 
provide another examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A 
disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).   Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 C.F.R. 
§ 3.304(b).

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

Low Back Disability

The veteran's service medical records contain a May 1978 
treatment note that the veteran had low back pain while 
performing physical therapy.  The veteran had muscle spasms 
and the plan was for the veteran to refrain from running, 
bending or standing for five days.  A July 1979 treatment 
note recorded that the veteran was in a truck that hit a 
ditch and a box hit him in the back.  The veteran had pain in 
the lumbar/thoracic area and poor range of motion.  All 
rotations caused pain.  The examiner wanted to rule out an 
injury.  A physical therapy note indicated that the veteran 
had mild spasm in the thoracic/lumbar area, but without 
radiating sensation.  

An August 2001 VA outpatient record shows that the veteran 
used a cane to augment his ambulation as he walked with a 
limped gait.  The veteran had pain in the low back, and rated 
it a nine on a one to ten scale.

Medical treatment records dated from August 2002 to September 
2003 from Sierra Medical Center show treatment for the 
veteran's back.

A September 2002 operative report from L. Vasquez, M.D., 
noted the veteran's large disk herniated at the level of L5- 
S1.  The veteran underwent a right hemilaminotomy at L4-5 and 
diskectomy at L5-S1.

Of record is a February 2003 translated letter from Urgencias 
Medicas Santa Clara and Dr. Jose Gomez in which it was noted 
that the veteran had a medical record at the medical unit 
since January 6, 1981.  The letter stated that the veteran 
had scoliosis and left spinal intervertebral oppression.

A July 2003 consultation report was received from K. 
Zolfoghary, M.D., who noted that the veteran had pain and 
discomfort in the lumbosacral spine region with difficulty in 
walking.  The veteran recounted that when he lifted a five-
gallon container he felt severe pain in his low back with 
pain radiating to his legs.  He eventually had a lumbar 
myelography and two MRIs, the latter of which showed 
degenerative disc changes and narrowing of the spinal canal 
at L5-S1.  Dr. Zolgoghary found changes at L3-4, L4-5, and 
L5-S1.  The veteran underwent surgery in September 2002 at 
the L4-5 level. 

At an August 2003 RO hearing, the veteran testified that 
while on a field exercise,  his tank hit a hole and a toolbox 
up on a shelf slid off and hit him in the back knocking him 
to the floor.  The veteran asserted that ever since then, his 
back bothered him on and off.  He stated that he sought 
treatment directly after service at the VA clinic.

A September 2003 letter from M. Barry, a physical therapist, 
noted that the veteran had recently fallen due to a weakness 
in the left leg. 

In a November 2004 medical report from Orthopaedic and Hand 
Center of El Paso it was noted that the veteran developed 
pain in his spine while lifting a five gallon coffee 
container on the job. 

The veteran underwent a VA examination of the spine in April 
2006.  The examiner noted that the claims folder had been 
reviewed extensively prior to the examination.  Following 
physical examination, the veteran was diagnosed as having 
chronic low back strain secondary to congenital sacralization 
with secondary severe degenerative disc disease of the lumbar 
spine at L5-S1, status post laminectomy and discectomy with 
residual radiculopathy on left lower extremity.  
 
The examiner opined that it was less likely than not that the 
veteran's low back condition was due to the back pain that he 
suffered while he was in active duty.  The examiner supported 
his opinion on the basis that the veteran complained of back 
pain only twice during his three years of service.  The pain 
was reported as mild and never required that any X-rays be 
done.  It was also noted that the veteran suffered several 
injuries to his back at work.  As a result, the examiner 
concluded  that it was less likely than not the veteran's low 
back condition was related to his military service, and most 
likely secondary to his normal aging process and several 
injuries that he suffered during his employment as a cook.    

The veteran submitted a letter in June 2006, in which he 
expressed his dissatisfaction with the April 2006 
examination.  The veteran essentially felt that the physical 
examination of his back was not sufficient and that some of 
his history was inaccurately reported.

Given the evidence as outlined above, the Board finds that 
the only evidence in favor of the veteran's claim is his own 
assertions that he has experienced back pain since active 
service.  He is certainly capable of reporting his symptoms, 
but absent medical training his statements alone are 
insufficient to establish a relationship between an in-
service injury and a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions). 

The veteran's service medical records show that he was 
treated on two occasions for mild low back pain which did not 
require X-rays.  The evidence also shows that post-service, 
the veteran sustained back injuries during work for which he 
has received ongoing evaluation and treatment.  The April 
2006 VA examiner concluded that the veteran's back condition 
was less likely related to his military service and more 
likely secondary to the normal process of aging and the 
several work-related injuries.  Consequently, the Board finds 
that a chronic low back disability was not incurred in active 
service or as a consequence thereof and the veteran's claim 
is denied.

The veteran has asserted that the April 2004 examination 
report is inadequate and that he should be provided with 
another examination.  The Board has carefully reviewed the 
examination report and does not find any basis for requiring 
further examination.  The April 2004 examination report 
included a full review of the veteran's claims folder, a 
thorough recitation of the pertinent medical history, a 
complete physical examination and an explanation fully 
supporting the diagnosis.

As the preponderance of the evidence is against the claim for 
service connection for a low back disability, the benefit of 
the doubt doctrine is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). 

Bilateral feet

The veteran's service medical records contain a December 1976 
enlistment Report of Medical History where the veteran stated 
that he had experienced foot trouble. An examiner noted 
"flat feet-no symptoms."  An enlistment Medical 
Examination found pes planus, mild, 1st degree, asymptomatic, 
not considered disqualifying. In August 1979, the veteran 
complained of pain in bilateral feet (heel and ball) for the 
past week.  The pain had started with prolonged standing and 
pivoting during marching.  The veteran stated that his feet 
swelled consistently.  A physical assessment noted that the 
veteran was extremely obese, and his bilateral arches 
appeared flat upon standing.  The veteran reported that he 
soaked his feet in warm water and Epsom salt but did not get 
relief.  The veteran was referred to podiatry, was to 
continue warm soaks, and to avoid prolonged standing for a 
day.  In September 1979, the veteran complained of pain on 
the bottom of both feet, which became painful on walking and 
standing.  An examination located pain in the medial arch 
area on palpation.  The examiner noted that the veteran was 
obese, as well as pes planus appearance of the feet 
bilaterally.  The assessment was excessive weight along with 
flat pes planus foot type caused excessive strain of plantar 
structure.  The veteran was to wear inserts with arch 
support. The veteran's service medical records do not contain 
a separation examination.

Medical treatment records from the El Paso VA Health Care 
System show that in May 2002, the veteran sought treatment 
for his feet.  He reported working on his feet all day as a 
cook, and used Celebrex in the past.  An examination noted 
bilateral flat foot over midfoot, heel, right worse than 
left.  X-ray results showed bilateral weight bearing, noted 
flat foot, and plantar fasciitis.  Treatment and medications 
attempted included spenko arch supports, toradol shot, 
Tylenol, and percocet.  A July 2002 podiatry consult note 
relates that the veteran had decreased arch medial with flat 
feet abduction and talar head bulging.  The assessment was 
pes planus, and keratoma bilateral heel.  In August 2002, the 
veteran continued to report severe pain to both feet.

Of record is a February 2003 translated letter from Urgencias 
Medicas Santa Clara and Dr. Jose Gomez in which it was noted 
that the veteran had a medical record at the medical unit 
since January 6, 1981.  The letter stated that the veteran 
had bilateral pes planus. 

At an August 2003 local hearing before a Decision Review 
Officer the veteran testified that he had not had problems 
with his feet in high school or prior to service.  Rather, he 
stated, he started to notice difficulties with his feet 
during basic training.  He indicated that he continued to 
have problems after the September 1979 podiatry consult 
because the field marches continued. 

A June 2005 letter from A. Pitttle, D.P.M., noted that the 
veteran was seen that month with complaints of pain in his 
feet.  The veteran provided a medical history that showed 
that he had "flat feet" for many years since he enlisted in 
the Army.  Examination showed tenderness in the arch area of 
the feet.  There was extreme pes valgo planus and excessive 
pronation especially on weight bearing.  Dr. Pittle felt that 
the veteran had chronic plantar fasciitis which was certainly 
caused by his pes valgo planus and excessive pronation within 
his feet.  Dr. Pittle did not believe that the condition was 
directly caused by the veteran's work as a cook in the Army,  
but the condition was most definitely aggravated due to 
prolonged standing on hard floors.

The veteran underwent a VA examination of the feet in April 
2006.  The examiner noted that the claims folder had been 
reviewed extensively prior to the examination.  Following a 
physical examination, the veteran was diagnosed as having 
bilateral pes planus.

The examiner opined that the pes planus was following the 
natural process of the condition.  The basis for the 
examiner's opinion was that the pes planus was not causing 
any big changes in the alignment of the Achilles tendon.  On 
the left foot, there was minimal inward deviation.  The right 
foot was normal with no evidence of any deviation of the 
Achilles tendon.  Also, the X-rays did not show any gross or 
severe deformities of the foot or the bones.  The veteran 
only exhibited a mild hallux-valgus of the right foot which 
the examiner stated could be present regardless of any pes 
planus.  It was the examiner's medical opinion that the 
veteran's bilateral pes planus was not aggravated beyond the 
natural progression of the disease due to his military 
service.  

The veteran alleges entitlement to service connection for his 
pre-existing bilateral pes planus, due to exacerbation during 
service. The service medical records document a pre-existing 
disorder.  In order to be granted service connection for a 
pre-existing condition there needs to be evidence of 
worsening of the condition.

Based on the record, the Board finds that there was no 
increase in severity during service beyond the natural 
progress of the underlying medical disorder.  The VA examiner 
in April concluded that the veteran's pes planus was 
following the natural progress of the condition and that the 
disorder was not aggravated by military service.  The 
examiner supported his opinion on the basis that the pes 
planus was not causing any big changes in the alignment of 
the Achilles tendon.  There is no other medical opinion of 
record.  Accordingly, service connection for bilateral pes 
planus is not warranted.    

Again, where, as in this case, the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu  2 Vet. App. 492, 494-95 (1992).  
The medical evidence of record is of greater probative weight 
and evidence shows that the pre-existing pes planus did not 
increase in severity beyond the natural progression of the 
disease.

As the preponderance of the evidence is against the claim for 
service connection for a bilateral pes planus, the benefit of 
the doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b).

The veteran has submitted a June 2005 letter from his private 
podiatrist indicating that he has chronic plantar fasciitis, 
secondary to his pes planus and excess pronation of his feet.  
As service connection is not warranted for bilateral pes 
planus, it follows that secondary service connection for 
plantar fasciitis is also not warranted.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

Service connection for a low back disability is denied.

Service connection for bilateral pes planus is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


